Case 3:19-cv-00415-NJR Document 110 Filed 05/06/21 Page 1 of 3 Page ID #1651



                      UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS
(a.k.a. CRISTIAN NOEL IGLESIAS),

                      Plaintiff,                        Case No. 19-cv-00415-NJR

       v.                                               Judge Nancy J. Rosenstengel

FEDERAL BUREAU OF PRISONS, et al.,

                      Defendant.

                             EXHIBITS IN SUPPORT OF
                     PLAINTIFF’S SECOND AMENDED COMPLAINT

       Pursuant to this Court’s April 23, 2021 Order (ECF No. 101), Plaintiff Cristina Nichole

Iglesias filed her Second Amended Complaint (ECF No. 106). It has come to Plaintiff’s attention

that the exhibits attached to that complaint were inadvertently omitted from that filing. These

exhibits are identical to the exhibits attached to Plaintiff’s First Amended Complaint (see ECF No.

52-1) and are being refiled to accompany Plaintiff’s Second Amended Complaint.



Dated: May 6, 2021

                                                    Respectfully submitted,

                                                    /s/ Kevin Warner
                                                    Kevin Warner
                                                    Frank Battaglia
                                                    Katherine D. Hundt
                                                    Courtney Block
                                                    WINSTON & STRAWN LLP
                                                    35 W. Wacker Drive
                                                    Chicago, IL 60601-9703
                                                    (312) 558-5600
                                                    kwarner@winston.com
                                                    fbattaglia@winston.com
                                                    khundt@winston.com
                                                    cblock@winston.com

                                                    John A. Knight


                                                1
Case 3:19-cv-00415-NJR Document 110 Filed 05/06/21 Page 2 of 3 Page ID #1652




                                         ROGER BALDWIN FOUNDATION OF
                                         ACLU, INC.
                                         150 N. Michigan, Suite 600
                                         Chicago, IL 60601
                                         (312) 201-9740, 335
                                         jaknight@aclu.org

                                         Angela M. Povolish
                                         FEIRICH MAGER GREEN RYAN
                                         2001 West Main Street
                                         P.O. Box 1570
                                         Carbondale, IL 62903
                                         (618) 529-3000
                                         apovolish@fmgr.com

                                         Taylor Brown
                                         AMERICAN CIVIL LIBERTIES UNION
                                         125 Broad Street
                                         New York, NY 10004
                                         (212) 519-7887
                                         tbrown@aclu.org


                                         Attorneys for Plaintiff Cristina Noel Iglesias




                                     2
Case 3:19-cv-00415-NJR Document 110 Filed 05/06/21 Page 3 of 3 Page ID #1653




                                CERTIFICATE OF SERVICE

       I, Frank A. Battaglia, certify that a true and correct copy of the Exhibits in Support of

Plaintiffs’ Second Amended Complaint were electronically filed with the Clerk of Court using

the CM/ECF system, which will send notification of such filing to all counsel of record in the

above-captioned case.


Dated: May 6, 2021                                           /s/ Frank A. Battaglia
                                                             Frank A. Battaglia




                                                 3
